
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18


BASE SALARY AND TARGET BONUS
FOR THE NAMED EXECUTIVE OFFICERS

        The following table sets forth the current annual base salaries and
target bonuses of the Chief Executive Officer and the other named executive
officers of Zale Corporation (the "Company").

Name
  Base Salary   Target Bonus %  

Neal L. Goldberg
Chief Executive Officer

  $ 925,000     125 %

Theo Killion
President

 
$
550,000    
75
%

Rodney Carter
Executive Vice President, Chief Administrative Officer and Chief Financial
Officer

 
$
435,000    
60
%

Gilbert Hollander
Executive Vice President, Chief Sourcing and Supply Chain Officer

 
$
400,000    
60
%

Steve Larkin
Executive Vice President, Chief Marketing and E-Commerce Officer

 
$
340,000    
37.5
%

        For additional information regarding the compensation of the Company's
executive officers, please refer to the information under the headings
"Executive Compensation" in the Company's definitive Proxy Statement on Schedule
14A, as filed with the Securities and Exchange Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18

